1                                                                         Honorable Mary Jo Heston
                                                                          Misc. Proceeding
2

3

4                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
5

6
      UNITED STATES TRUSTEE
                                                            Misc. P. No. 20-00400-MJH
7                            Plaintiff

8                            v.                             UNITED STATES TRUSTEE’S NOTICE
                                                            OF FINAL ADJUDICATION AND
9     THOMAS MCAVITY, and NORTHWEST                         CONSENT
      DEBT RELIEF LAW FIRM,
10
                             Defendants
11

12

13          The Acting United States Trustee for Region 18, Gregory M. Garvin, hereby gives notice
14   that he consents to adjudication and entry of final orders and judgments by the Bankruptcy Court

15   for any and all matters arising in, or relating to, this adversary proceeding.

16

17
                    DATED this Friday, September 18, 2020,
18
                                                              Respectfully submitted,
19
                                                              Gregory M. Garvin
20
                                                              Acting U.S. Trustee for Region 18
21
                                                              /s/ Matthew J.P. Johnson
22                                                            Matthew J.P. Johnson, WSBA #40476
                                                              Attorney for the United States Trustee
23

24

      NOTICE OF FINAL ADJUDICATION AND                                      Office of the United States Trustee
      CONSENT                                                                      700 Stewart St., Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                                         Phone: 206-553-2000,
                                                                                            Fax: 206-553-2566
                                                       -1
